[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                          December 16, 2005
                              No. 05-10819                THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                  D.C. Docket No. 04-00032-CR-J-20MMH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CHARLES EDWARD MUSSELMAN,
a.k.a. Charlie,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (December 16, 2005)

Before BLACK, BARKETT and HILL, Circuit Judges

PER CURIAM:

     Ronald W. Maxwell, appointed counsel for Charles Edward Musselman in
this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Musselman’s conviction

and sentence are AFFIRMED.




                                           2